In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00507-CV
                           ____________________

                     NORMAN CRITTENDEN, Appellant

                                         V.

JANICE HANSON, CHARLOTTE T. MATTOX, AMANDA LEWIS, NORA
       B. HENDERSON, BOBBY M. VINCENT AND GIRIRAJ
                 RAVICHANDRAN, Appellees
_______________________________________________________            ______________

                    On Appeal from the 88th District Court
                            Tyler County, Texas
                           Trial Cause No. 23045
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Norman Crittenden, an inmate confined at a unit of the Texas Department of

Criminal Justice, appeals the trial court’s decision to dismiss his health care

liability claims because they are frivolous and because he failed to comply with

Chapter 14 of the Texas Civil Practice and Remedies Code. In three issues,

Crittenden contends the trial court abused its discretion in dismissing his claims on

the basis that he failed to exhaust his administrative remedies through the


                                         1
Department’s grievance system. According to Crittenden, the Department has not

developed and maintained a grievance system to address the claims that he made

against the defendants in his suit. Crittenden argues that because his claims are not

subject to the Department’s grievance system, he was not required to use the

grievance procedures or to exhaust the administrative remedies in that system

before filing suit. We affirm the trial court’s order.

                                     Background

      Crittenden alleges in his suit that six employees of the University of Texas

Medical Branch were deliberately indifferent to his medical needs and had limited

his ability to obtain treatment by rescheduling or canceling his appointments.

Crittenden’s suit requests that the trial court issue a declaratory judgment and grant

his request for injunctive relief. Subsequently, the Attorney General filed a report

suggesting that Crittenden’s case should be dismissed because Crittenden had not

met the prerequisites required of inmates whose claims are subject to Chapter 14 of

the Texas Civil Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code

Ann. §§ 14.001-.014 (West 2002 & Supp. 2014) (establishing requirements that

apply to inmates who pursue actions in which the inmate has filed an affidavit or

unsworn declaration claiming an inability to pay costs). The trial court dismissed

Crittenden’s claims, finding that he had failed to comply with the requirements of

Chapter 14.
                                           2
                                 Standard of Review

      We review a trial court’s dismissal of an inmate’s claims for failing to

comply with Chapter 14 under an abuse of discretion standard. Retzlaff v. Tex.

Dep’t of Crim. Justice, 94 S.W.3d 650, 654 (Tex. App.—Houston [14th Dist.]

2002, pet. denied). A trial court has broad discretion to dismiss an inmate’s suit if

it finds that the claim the inmate asserts is frivolous or malicious. Tex. Civ. Prac. &

Rem. Code Ann. § 14.003(a)(2) (West 2002); Martinez v. Thaler, 931 S.W.2d 45,

46 (Tex. App.—Houston [14th Dist.] 1996, writ denied). A trial court abuses its

broad discretion if it has acted arbitrarily or unreasonably, or if it decided the case

without reference to any guiding rules or principles. Brewer v. Simental, 268
S.W.3d 763, 767 (Tex. App.—Waco 2008, no pet.). In determining whether a

claim is frivolous, the trial court may consider whether the claim has no arguable

basis in law or fact. Tex. Civ. Prac. & Rem. Code Ann. § 14.003(b)(2) (West

2002). A claim lacks an arguable basis in law if the inmate failed to exhaust his

administrative remedies before filing suit. Retzlaff, 94 S.W.3d at 653.

                                   Applicable Law

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmates

who file suits without paying costs. See Tex. Civ. Prac. & Rem. Code Ann. §§

14.001-.014. Chapter 14 requires an inmate to exhaust his administrative remedies

in the prison grievance system, a system the Legislature authorized the Department
                                          3
to establish and maintain in section 501.008 of the Texas Government Code. See

id. § 14.005(a) (West 2002). The remedies provided by the Department through its

system are intended to be exclusive, as section 501.008 states: “A remedy provided

by the grievance system is the exclusive administrative remedy available to an

inmate for a claim for relief against the department that arises while the inmate is

housed in a facility operated by the department or under contract with the

department[.]” Tex. Gov’t Code Ann. § 501.008(a) (West 2012). Chapter 14

requires that trial courts ensure that inmates who have chosen to proceed in forma

pauperis have first used the Department’s grievance procedures, and that such

inmates have exhausted their administrative remedies before they are allowed to

proceed in state court. See Brewer, 268 S.W.3d at 769; Smith v. Tex. Dep’t of

Crim. Justice-Institutional Div., 33 S.W.3d 338, 341 (Tex. App.—Texarkana 2000,

pet. denied).

      Chapter 14 imposes several requirements that must be met before an inmate

can pursue a claim in a state court without paying a filing fee. See Tex. Civ. Prac.

& Rem. Code Ann. §§ 14.002(a), 14.004 (West Supp. 2014), § 14.005 (West

2002). For example, section 14.005(a) requires that the inmate file an affidavit or

unsworn declaration stating the date the inmate filed a grievance and the date he

received a written decision from the grievance system on his grievance. Id. §

14.005(a)(1). Section 14.005(a) also requires that the inmate file a copy of the
                                         4
written decision through the grievance process with the court. Id. § 14.005(a)(2).

Where the inmate does not meet these requirements, the inmate has failed to

demonstrate that he exhausted his administrative remedies. See Garrett v.

Borden, 283 S.W.3d 852, 853 (Tex. 2009). If the inmate fails to comply with the

requirements of section 14.005(a), the trial court must dismiss the inmate’s suit.

Tex. Civ. Prac. & Rem. Code Ann. § 14.010 (West 2002); see Lilly v. Northrep,

100 S.W.3d 335, 336 (Tex. App.—San Antonio 2002, pet. denied) (holding that

prison inmates who file suit in Texas state courts pro se and who seek to proceed

in forma pauperis must comply with the procedural requirements set forth in

Chapter 14 or have their suit dismissed).

      Here, the record shows that Crittenden is an inmate housed in a facility

operated by the Department, and that he desired to proceed without paying costs,

as he filed an affidavit declaring he was unable to pay them. Crittenden’s claims,

which allege that various employees of the Department did not provide him with

proper medical treatment, are claims that fall within the scope of Chapter 14.

See Tex. Civ. Prac. & Rem. Code Ann. § 14.002(a); Lilly, 100 S.W.3d at 335-36

(dismissing inmate’s malpractice claim as frivolous pursuant to Chapter 14). In his

original petition, Crittenden admits that he did not file a claim with the prison

grievance system. Because Crittenden failed, before filing suit, to exhaust his

administrative remedies, the trial court was required to dismiss his claims as
                                            5
frivolous because they are without an arguable basis under the law. See Tex. Civ.

Prac. & Rem. Code Ann. § 14.003(b)(2); Retzlaff, 94 S.W.3d at 653.

       We conclude the trial court did not abuse its discretion in dismissing

Crittenden’s claims. We overrule all three of Crittenden’s issues, and we affirm the

trial court’s order.

       AFFIRMED.



                                             ________________________________
                                                       HOLLIS HORTON
                                                           Justice


Submitted on October 15, 2014
Opinion Delivered December 11, 2014

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         6